DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4 are objected to because of the following informalities:  The claims contain two different limitations with different scope that are both identified as Claim 4.  As there is no limitation identified as Claim 5, the examiner assumes this is merely a typographical error.  For the purpose of prosecuting the claims the examiner is going to interpret the second claim 4 as if it read “5. The method of claim 1, wherein the compiled textural information for each region comprises at least one of: displayed text; non-visible text within an underlying webpage definition, image captions and internet links.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 13 recite the limitation "the analysis for the one or more internet pages is performed collectively for all of the plurality of viewers combined".  There is insufficient antecedent basis for this limitation in the claim because independent claim 1 from which it depends does not claim performing “an analysis”. One of ordinary skill in the art would not know whether the applicant intends for this to be some type of new analysis, or whether by the term “analysis” to be referring to the dividing step, the monitoring and tracking step, the compiling step as a whole, one of the individual compiling steps, or perhaps some combination of these steps.  For the purpose of processing the claims the examiner is going to interpret the limitation “wherein if there are a plurality of viewers an analysis of the one or more internet pages is performed collectively for all of the plurality of viewers combined”

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Independent claims 1 broad enough to encompass dividing a single webpage into regions because it recite “dividing the one or more internet pages into regions using a processing unit”; “monitoring and tracking the frequency and duration of viewing by the at least one viewer of each region” and “compiling the textural information for each region”. When a single webpage is divided into regions, the results of such a division are at least two regions. Instead of further limiting the subject matter of claim 1, dependent claim 11 attempts to change the scope of the claim by requiring that there only a single region which is the entire webpage which would mean that the claimed dividing in step 1 would not occur. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. The examiner can think of no way in which to interpret the limitation to allow for prosecuting the claim without modifying claim 1 extensively by making the dividing step optional and not limiting the scope, replacing each instance of region with webpage, and removing the limitation regarding regions above a specified threshold viewing frequency and duration.  Additionally, there no disclosure in the specification that indicate a way in which to interpret the limitation because the specification is silent with regard to such an embodiment. The only support for such an embodiment in the specification is only found in the claim itself as originally filed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-16 of U.S. Patent No. 11,257,115. Although the claims at issue are not identical, they are not patentably distinct from each other because the only clear difference in scope is that the invention of US Patent 11,257,115 performs the monitoring and tracking the frequency and duration of viewing by the at least one viewer of each region and the invention claimed in the instant application performs the monitoring and tracking the frequency and duration of viewing by a plurality of viewers of each region which eliminates the ability to perform said monitoring and tracking for a single viewer

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are directed to methods and a system which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes).  
However, claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the following abstract idea: 
storing internet content; semantic relationships between two or more words and phrases within the internet content; counts of groupings of semantically related word and phrases within each page of the internet content;
dividing the one or more internet pages into regions, wherein the regions are defined by a form of the content of the one or more internet pages, the form defining the regions based on html tags and elements; 
monitoring and tracking the frequency and duration of viewing by the plurality of viewers of each region, wherein the tracking of the frequency and duration of viewing by the viewer comprises at least one of (i) monitoring the location and duration time of a pointing device within the confines of each region and (ii) measuring the location of the gaze of a viewer by monitoring at least one of head and eye movement of the monitored viewer with respect to the location of a display and regions being viewed by the monitored viewer, and recording a duration of the gaze on each region; 
compiling the textural information for each region, and 
for each region: 
sorting out words or phrases that are pre-determined to be of no value for determining user interest; 
compiling a list of the most frequently used words and phrases from words that were not sorted out; 
for regions viewed by the plurality of viewers above a specified threshold viewing frequency and duration, semantically comparing the most frequently used words and phrases to the most frequently used words and phrases of internet-based content that can be supplied to the specific viewer, wherein the semantically comparing of the most frequently used words and phrases comprises (i) statistical tokenizing and parsing of the frequently used words and phrases, (ii) placing, the tokenized and parsed words and phrases in an associative database contained using conceptual graph formalism, and (iii) comparing the tokenized and parsed words in the associative database to tokenized and parsed words from the additional content using a transformational algebra-based semantic rule-set; and 
selecting and providing relevant internet-based content with semantic similarity above a pre-specified threshold value to the at least one specific viewer as at least one of a display of one of the relevant content, a link to the relevant content in one or more of a specified region or little used region of the one or more webpages, a new page, or a popup. 
The limitations as detailed above, as drafted, falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas namely advertising marketing and sales related activities or behaviors because they merely gather data, analyze the data, determine results based on the analysis, generate tailored content based on the results, and transmit the tailored content. Accordingly, the claim recites an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes).
This judicial exception is not integrated into a practical application because the claim only recites the additional elements of at least one processing unit, at least one memory or storage device, at least one display device configured to display internet content, at least one input device and a camera. The additional technical elements above are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of processing, communicating and displaying) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional technical elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
When considering Step 2B of the Alice/Mayo test, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not amount to significantly more than the abstract idea. 
More specifically, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using at least one processing unit, at least one memory or storage device, at least one display device configured to display internet content, at least one input device and a camera to perform the claimed functions amounts to no more than mere instructions to apply the exception using a generic computer component.
 “Generic computer implementation” is insufficient to transform a patent-ineligible abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a high level of generality” to an abstract idea does not make that idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo, 132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a meaningful limitation to the abstract idea because they would be generic computer functions in any computer implementation.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of the computer or improves any other technology. Their collective functions merely provide generic computer implementation. 
The Examiner notes simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent-eligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the prohibition against patenting an abstract principle “cannot be circumvented by attempting to limit the use of the [principle] to a particular technological environment” (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014). 
Applicant herein only requires a general-purpose computer (as evidenced from paragraphs 42, 59, and 69-70 of the applicant’s specification); therefore, there does not appear to be any alteration or modification to the generic activities indicated, and they are also therefore recognized as insignificant activity with respect to eligibility. Finally, the following limitations are considered insignificant extra solution activity as they are directed to merely receiving, storing and/or transmitting data: 
storing, by at least one memory or storage device: internet content; semantic relationships between two or more words and phrases within the internet content; counts of groupings of semantically related word and phrases within each page of the internet content; and
providing, by the at least one processing unit, relevant internet-based content with semantic similarity above a pre-specified threshold value to the at least one specific viewer on a display screen as at least one of a display of one of the relevant content, a link to the relevant content in one or more of a specified region or little used region of the one or more webpages, a new page, or a popup.  
Thus, taken individually and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea) (i.e. “PEG” Step 2B=No).
The dependent claims 2-16 and 18-20 appear to merely further limit the abstract idea by further limiting the providing relevant internet-based content to the specific viewer on a display screen which is considered part of the abstract idea (claim 2), further limiting the form defining the regions which is considered part of the abstract idea (claim 3 and 4), further limiting the compiled textural information for each region which is considered part of the abstract idea (claim 5), further limiting the sorted out words which is considered part of the abstract idea (claim 6), further limiting the semantically comparing of the most frequently used words and phrases which is considered part of the abstract idea (claim 7), further limiting the way in which data is placed in a database and the comparing which is considered part of the abstract idea (claim 8), further limiting the monitoring and tracking of the frequency and duration of viewing which is considered part of the abstract idea (claims 9-10, 16, and 18-20), further limiting the one said region which is considered part of the abstract idea (claim 11), further limiting the relevant internet-based content which is considered part of the abstract idea (claim 12), further limiting the analysis for the one or more internet pages which is considered part of the abstract idea (claim 13), further limiting the compiling of the list of most frequently used words and phrases of the one or more internet pages which is considered part of the abstract idea (claim 14), adding an additional step with regard to determining whether the additional content supplied to the specific viewer is also viewed by the specific viewer and for how long and to further utilize this information to adjust the pre-specified threshold value used for selecting and providing relevant internet-based content which is considered part of the abstract idea (claim 15), and therefore only further limit the abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes), does/do not include any new additional elements that have not already been addressed above and are sufficient to amount to significantly more than the judicial exception, and as such are “directed to” said abstract idea (i.e. “PEG” Step 2A Prong Two=Yes); and do not add significantly more than the idea (i.e. “PEG” Step 2B=No)..  
Thus, based on the detailed analysis above, claims 1-21 are not patent eligible.


Possible Allowable Subject Matter
Claims 1-21 would be allowable over the prior art if the applicant is able to overcome the Objections, 35 USC 112 rejections, Double Patenting rejection and 35 USC 101 rejections above.
The following is a statement of reasons for the indication of possible allowable subject matter:  The examiner has found the prior art of Umeda (PGPUB: 2014/0180829 –figure 10E; and paragraphs 52-53, 73, and 206-208)) that discloses: 
at least one of a memory and a storage device configured to store data necessary to execute the invention including at least internet content; 
a display device configured to display internet content;
an input device configured to monitor what part of the displayed internet content a viewer is looking at and for how long, wherein the input device is configured as a pointing device within the confines of each region and intervals where the pointing device does not move for periods longer than a pre-defined threshold time period are not recorded; and
selecting and providing relevant internet based content with contextual similarity to the at least one viewer on a display screen as one of: a display of one of the relevant content and a link to the relevant content in one or more of a specified region or little used region of the one or more webpages, a new page, and a popup;
The examiner has also found prior art (see Sweeney et al. PGPUB: 2012/0150874: paragraphs 88, 102, 176-177, 181, 188-189, 196, 202-206 and figures 8A-8C) that discloses:
 compiling the textural information for each region using the processing unit 
for each region:
sorting out words or phrases that are pre-determined to be of no value for determining user interest 
compiling a list of the most frequently used words and phrases from words that were not sorted out 
for regions with a score above a specified threshold  semantically comparing the most frequently used words and phrases to the most frequently used words and phrases of internet-based content that can be supplied to the viewer; wherein the semantically comparing of the most frequently used words and phrases comprises statistically tokenizing and parsing of the frequently used words and phrases, placing, in one of the memory and storage device operably connected to the processing unit, the tokenized and parsed words and phrases in an associative database contained using conceptual graph formalism and comparing the tokenized an parsed words from the additional content using a transformational algebra-based semantic rule-set; and
selecting and providing relevant internet-based content with semantic similarity above a pre-specified threshold value to the at least one viewer on a display screen as one of: a display of one of the relevant content and a link to the relevant content in one or more of a specified region or little used region of the one or more webpages, a new page, and a popup 
However, Umeda and Sweeney do not disclose dividing the one or more internet pages, displayed on the display device and viewed by the viewer, into regions using a processing unit, wherein the regions are defined by a form of the content of the one or more internet pages.  This is because Sweeney discloses using the position of each element on the web page and mouse rollover events associated with each individual element rather than pointer events associated with each region of a device wherein each region has content of the same form.
While the examiner has found prior art (see Byun et al. (PGPUB: 2014/0089097: paragraphs 53, 55-58, 64, 72) that discloses a processing unit functionally connected to the at least one memory and storage device, the input device and the display device, configured to:
dividing the one or more internet pages, displayed on the display device and viewed by a viewer, into regions using a processing unit, wherein the regions are defined by a form of the content of the one or more internet pages, the form defining the regions based on elements, 
monitoring and tracking the frequency and duration of viewing by the at least one viewer of each region using input devices functionally connected to the processing unit; measuring the location of the gaze of the user by monitoring at least one of head and eye movement of the user with respect to the location of the display and regions being viewed by the viewer, and recording a duration of the gaze on each region; if the input device is a pointing device and the tracking method used is the monitoring of the pointing device, and intervals where the pointing device does not move for periods longer than a pre-defined threshold time period, are not recorded; wherein if there are a plurality of viewers, the steps of dividing, monitoring and tracking, and compiling for the one or more internet pages are performed collectively for all of the plurality of viewers combined.  
selecting, for regions viewed by the viewer above a specified threshold viewing duration, relevant internet based content that is contextually similar to the content in the region of interest (ROI) that can be supplied to the viewer; and 
providing relevant internet, based content that is contextually similar to the content, to the at least one viewer on a display screen as one of: a display of one of the relevant content and a link to the relevant content in one or more of a specified region or little used region of the one or more webpages, a new page, and a popup.
The prior art of Byun divides the webpages in this manner in order to perform eye gaze tracking rather than pointer tracking.  Eye gaze tracking is not nearly as precise and as such has no more specific mechanism for tracking the part of a webpage a user is viewing.  The examiner has determined that it would not have been obvious to one of ordinary skill in the art to modify the prior art of Umeda and Sweeney to include the ability to divide the web pages into regions and perform monitoring and tracking based on the regions as disclosed by Byun without using the applicant’s claims as a roadmap and thus using impermissible hindsight.  This is because making such a modification would mean that the precision of Umeda and Sweeney which allows for tracking and monitoring interactions with each and every individual element would be changed to tracking and monitoring interactions in a much less precise manner by using regional tracking and monitoring instead of individual element tracking and monitoring.  The examiner has been unable to find prior at the performs such regional division of the web page based on the form of content in each region for the purpose of monitoring and tracking pointer device interactions.  As such, the claim recited subject matter that would not be obvious to combine in the prior art.  Thus, claims 1-21 would be allowable over the prior art.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kamhi et al. (PGPUB: 2014/0344012) discloses determining interest scores, using frequency and duration of viewing, for one or more areas of interest by monitoring and tracking gaze information, the interest scores represent the relative interest score of each content item on the display.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198. The examiner can normally be reached Monday-Thursday 5:30 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Spar Ilana can be reached on 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Van Bramer/Primary Examiner, Art Unit 3622